Name: COMMISSION REGULATION (EC) No 2156/95 of 8 September 1995 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  animal product;  consumption
 Date Published: nan

 No L 215/26 I EN I Official Journal of the European Communities 9 . 9. 95 COMMISSION REGULATION (EC) No 2156/95 of 8 September 1995 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal validity, be open for use only in so far as provisions on health protection in force permit, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1203/95 of 29 May 1995 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat for the period 1 July 1995 to 30 June 1996 ('), and in particular Article 5 (3) thereof, Whereas Commission Regulation (EC) No 1203/95 provides in Articles 4 and 5 the conditions for applications and for the issue of import licences for meat referred to in Article 2 (e) ; Whereas Article 2 (e) of Regulation (EC) No 1 203/95 fixes the amount of high-quality fresh, chilled or frozen beef and veal originating in and imported from the United States of America and Canada which may be imported on special terms for the period 1 July 1995 to 30 June 1996 at 10 000 tonnes ; Whereas it should be recalled that licences issued pursuant to this Regulation will, throughout the period of Article 1 1 . All applications for import licences from 1 until 5 September 1995 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 2 (e) of Regulation (EC) No 1203/95 shall be met in full . 2. Applications for licences may be submitted, in accordance with Article 5 of Regulation (EC) No 1203/95, during the first five days of October 1995 for 1 649 tonnes . Article 2 This Regulation shall enter into force on 9 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 119, 30. 5. 1995, p. 13.